PER CURIAM.
Richard David Degout seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appeala-bility and dismiss the appeal on the reasoning of the district court. See United States v. Degout, Nos. CR-94-8; CA-99-844-7 (W.D.Va. Aug. 9, 2001). We deny Appellant’s request for appointment of counsel. We dispense with oral argument *305because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.